United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-40985
                          Summary Calendar


JUAN JOSE ZUNIGA-HERNANDEZ,

                                    Petitioner-Appellant,

versus

RUDY CHILDRESS, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:04-CV-775
                       --------------------

Before Jolly, Dennis, and Clement, Circuit Judges.

PER CURIAM:*

     Juan Jose Zuniga-Hernandez, federal prisoner # 23429-034,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition, wherein he challenged his conviction for using and

carrying firearms and machineguns during and in relation to a

drug trafficking crime, in violation of 18 U.S.C. § 924(c).

Zungina-Hernandez challenges his conviction based on Bailey v.

United States, 516 U.S. 137 (1995) and a defective indictment

claim.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40985
                                 -2-

     Zuniga-Hernandez asserts that his challenge to his § 924(c)

conviction falls within the savings clause of 28 U.S.C. § 2255.

Zuniga-Hernandez pleaded guilty to using and carrying firearms

and machineguns during and in relation to a drug trafficking

crime, in violation of § 924(c).    See United States v. Zuniga-

Hernandez, 18 F.3d 1254, 1257, 1259 (5th Cir. 1994).    Bailey did

nothing to affect Zuniga-Hernandez’s conviction for carrying

firearms and machineguns.   See United States v. Rivas, 85 F.3d
193, 195 (5th Cir. 1996).   Zuniga-Hernandez therefore cannot show

that he “may have been convicted of a nonexistent offense.”    See

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001).

     Additionally, with regard to his indictment claim, Zuniga-

Hernandez has not shown that there is “a retroactively applicable

Supreme Court decision which establishes that the petitioner may

have been convicted of a nonexistent offense.”    See

Reyes-Requena, 243 F.3d at 904.    Therefore, Zuniga-Hernandez’s

challenge to the indictment does not fall within the savings

clause of § 2255.

     Accordingly, the district court’s judgment is AFFIRMED.